Citation Nr: 1338445	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder, with sciatic nerve damage, a ruptured disc, and a pinched nerve, to include as secondary to service-connected degenerative joint disease (DJD) of the right knee.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchitis and asthma.  

3.  Entitlement to a rating in excess of 30 percent for bronchitis and asthma.  

4.  Entitlement to an initial rating in excess of 30 percent for mood disorder with depression associated with DJD of the right knee.  

5.  Entitlement to a rating in excess of 20 percent for DJD of the right knee.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from May 1991 to July 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal arises from a June 2009 rating decision.  In pertinent part, that determination assigned an increased rating of 20 percent, effective April 24, 2009, for the service-connected right knee DJD.  A 30 percent rating for bronchitis and asthma was continued.  The claim for sleep apnea was deferred.  Service connection for a back disorder was denied as was the claim for a TDIU.  

During the appeal process, in a May 2010 rating decision, in pertinent part, a claim for service connection for mild obstructive sleep apnea was denied.  Moreover, during the appeal process, service connection was established for a chronic acquired psychiatric disorder, and a 30 percent rating was assigned.  See rating decisions of April 2011 and March 2013.  A statement of the case (SOC) regarding the psychiatric claim was issued in March 2013.  A separate SOC addressing the issues of service connection for a back disorder and increased ratings for the right knee and bronchitis and asthma, as well as the claim for a TDIU, was also issued in March 2013.  A SOC regarding the sleep apnea claim was provided in April 2013.  

On separate VA Form 9s received in April 2013, the Veteran specifically indicated her disagreement with the denial of service connection for a back disorder and for a TDIU.  She also expressed disagreement with the ratings assigned her right knee, bronchitis and asthma, and her psychiatric disorder.  The Veteran's attorney representative submitted a June 2013 statement in support of the Veteran's claims and included additional evidentiary evidence with a waiver of original jurisdiction consideration.  As this statement expressed disagreement with the denial of the claim for service connection for sleep apnea with 60 days of the Veteran's receipt of the April 2013 SOC, the Board also finds that this statement may be construed as a timely appeal of the denial of this claim.  Accordingly, the Board finds that an appeal has been perfected as to all of the issues identified on the title page of this Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, it is the Board's conclusion that additional evidentiary development is warranted as to all of the claims on appeal.  

With regard to the Veteran's claim for service connection for a lumbar spine disorder, claimed as or manifested by sciatic nerve damage, a ruptured disc, and a pinched nerve, it is noted that her primary contention is that this condition is secondary to her service-connected right knee DJD.  Post service treatment records (STRs) reflect significant fissures and bulging in the lower and thoracic spine.  See, e.g. magnetic resonance imaging (MRI) testing in 2008.  No VA physician has addressed whether the Veteran's service-connected right knee disorder has caused or aggravated her low back problems.  Such an examination would be beneficial in making this determination.  

Similarly, no VA examiner has provided an opinion as to whether the Veteran's post service sleep apnea is secondary to her service-connected bronchitis and asthma.  It is noted that the Veteran failed to report without good explanation for an examination regarding the etiology of this condition in 2013.  However, as the claim is being remanded for development as to other claims, the Board will provide the claimant with an additional chance to be examined regarding this claim.  

It is also the Board's conclusion that contemporaneous examinations would be helpful in determining the proper disability ratings for service-connected bronchitis and asthma, depression with mood disorder, and for the Veteran's service-connected right knee DJD.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

Accordingly, the case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for her disabilities, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current lumbar spine disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file and note review in the report.  

All indicated studies and tests should be performed and all findings must be reported in detail.  The examiner should indicate what, if any, lumbar/thoracic spine disorders are present.  If such are found, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to the Veteran's period of active service.  If not, the examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected right knee DJD caused or aggravated (permanently worsened) any lumbar spine disorder?  The examiner must provide a detailed rationale for these opinions.  

If the examiner determines that any lumbar spine disorder is aggravated by the right knee DJD, the examiner should report the baseline level of severity of the spine disorder prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the right knee disorder.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

3.  Schedule the Veteran for an examination to determine the etiology of her sleep apnea, to include ascertaining the relationship, if any, between the Veteran's current sleep apnea and her service-connected bronchitis and asthma.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

The examiner should elicit the appropriate medical history from the Veteran.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea began in or is related to a period of active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was caused or aggravated (permanently worsened) by the Veteran's bronchitis and asthma.  

If the examiner determines that sleep apnea is aggravated by the respiratory disorder, the examiner should report the baseline level of severity of sleep apnea prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the respiratory disorder.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones, supra.  

4.  The Veteran should be scheduled for a VA respiratory examination, provided by a pulmonologist.  The entire claims file must be provided to the examiner and he or she must state that it was reviewed in his or her report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner should arrange for PFT studies to be accomplished, with FEV-1 and FEV-1/FVC results required by the rating schedule.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtained, the examiner must provide an explanation.  If past results are deemed sufficient, they may be used if that is explained.  

The Board notes that in addition to the diagnoses of bronchitis and asthma, the claims file contains diagnoses of COPD and mild sleep apnea.  It was specifically noted by VA examiner in May 2012 that the Veteran's COPD was not part and parcel of her service-connected bronchitis and asthma.  As such, the examiner should comment as to whether the Veteran's medications and treatment are for bronchitis and asthma symptoms or COPD/sleep apnea symptoms.  If possible, the examiner should explain the differences in symptoms between bronchial asthma and COPD/sleep apnea.  If it is not possible to distinguish the symptoms attributable to the Veteran's service connected bronchitis and asthma from those of other respiratory disorders including COPD, the examiner should so indicate (with explanation), and provide what the findings are with respect to the Veteran's overall respiratory impairment.  

The examiner must also report on whether the Veteran requires inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication for bronchial asthma, and, if so, whether the use of such therapy is intermittent or daily.  Furthermore, the examiner must indicate whether the Veteran requires at least monthly visits to a physician for required care of exacerbations of bronchial asthma, whether he uses intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids, whether the Veteran had more than one asthma attack per week with episodes of respiratory failure, and whether the Veteran requires daily use of systemic (oral or parenteral) high does corticosteroids or immunosuppressive medications for bronchial asthma.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  

5.  The RO should also provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the current nature, extent, and severity of her service-connected psychiatric disorder.  The examiner should be provided with the claims folder for review and should indicate in the examination report that such review occurred.  The rationale for all opinions must be provided.  The examiner should describe the nature and severity of all symptoms of the Veteran's psychiatric disorder, taking into consideration the Veteran's descriptions of her behavior, and comment on their impact on her social and occupational functioning.  All subjective symptoms and objective findings should be noted in the VA examination report.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents.  

The examiner should also ascertain the impact of her service-connected acquired psychiatric disorder and her additional service-connected disorders (e.g., bronchitis and asthma and right knee DJD) on her unemployability.  The examiner should consider the Veteran's education and employment history, and her own assertions that her service-connected disorders prevent her from working.  The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disorder and service-connected respiratory and right knee disorders, either singly or in combination, without consideration of any nonservice-connected disabilities and irrespective of her age, render her unable to secure or follow a substantially gainful occupation.  

6.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the above development, readjudicate the claims as listed on the title page.  If any disposition remains unfavorable, furnish the Veteran and her representative with a supplemental statement of the case (SSOC), and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

